. TMU RUBE em OMr Cla a celta oe

    

Debtor 1 Angela Fatima Leftwich

  
 

 

 
   
  

 

this Statement: :
First Name Middle Name Last Name
Debtor 2 N/A 1. Disposable income is not determined
(Spouse, if filing) FirstName Middle Nema Last Name under 11 U.S.C. § 1325(b)(3).

   
  

4 Diets CJ 2. Disposable income is determined
United States Bankruptcy Court for the: District of Marytand under 11 U.S.C. § 1325(by(3).

Case number 19-25156

(if known) 3. The commitment period is 3 years.

| 4. The commitment period is 5 years.

 

 

 

Official Form 122C—1

Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period

Be as complete and accurate as possible. If two married people are filing together, both are equally ibte for being If

more space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).

 

 

 

 

 

 

 

1. What is your marital and filing status? Check one only.
Not married. Fill out Column A, lines 2-11.
| Married. Fill out both Columns A and B, lines 2-11.
Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you.are filing on September 15, the 6-month period would be March 1 through.
August 31. If the amount of your monthly income varied during the 6 months, add the income for all-6 months and divide the total by 6..Fill in
the result. Do not include any income-amount more than once. Fer example, if both spouses. own the same rental property, put the income
from that property in one.column only. lf-you.have nothing to report for any tine, write $0 in the space.
Column. A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $_5,858.00 $
3. Alimony and maintenance payments. Do not include payments from a spouse. $___0.00 $
4. All amounts from any source which are regularly paid for household expenses of
you or your dependents, including child support. Include regular contributions from
an unmarried partner, members of your household, your dependents, parents, and
roommates. Do not include payments from a spouse. Do not include payments you
listed on line 3. $ 0.00 $
5. Neti from operating a busi fession, or
farm ° Debtor 1 Debtor 2
Gross receipts (before all deductions) a
Ordinary and necessary operating expenses ~$ -$
Net monthly income from a business, profession, or farm $ 0.00 $ roPy, $ 0.00 $
6. Net income from rental and other real property Debtor 4 Debtor 2
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses -$ -$
Net monthly income from rental or other real property ¢ 000 ¢ rors, $ 0.00 $

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 1

 

 
Debtor + Angela Fatima Leftwich Case number (inawn)

. mare ae ase 19-25156 Dools Filed 11/2719 Page 2 of 4

 

Column A Column B
Dabtor 1 Debtor 2 or
non-filing spouse
7. Interest, dividends, and royalties $ 0.00 $
8. Unemployment compensation $____—0.00 $

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it ROO: eeeseseesesseeseseseeee

FOP YOU .sssssscsscsscssssssstsneseceecssneeenseceersnsssenseeeccessnausnssesesseaneneee $
FOr YOUF SPOUSG .........cccsssossessssssssestststsessssststststnestsenenestssecanaes $.

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If you received any retired pay paid
under chapter 61 of title 10, then include that pay only to the extent that it does not
exceed the amount of retired pay to which you would otherwise be entitled if retired 0.00
under any provision of title 10 other than chapter 61 of that title. $__0.00

10. Income from ail other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability,
or death of a ber of the uni d services. If y, list other ona
separate page and put the total below.

 

s___ 0.00 g
$____0.00 $
Total amounts from separate pages, if any. +3 0.00 +$

 

 

 

11. © your total hy i Add lines 2 through 10 for each | : _
column. Then add the total for Column A to the total for Column BL | $ 5,858.00 | + $ = | $ 5,858.04

 

 

Total average
monthly Income

Ee Determine How to Measure Your Deductions from Income

 

 

12. Copy your total average monthly income from line 11. $ 5,858.00

13. Calculate the marital adjustment. Check one:
You are not married. Fill in 0 below.
C You are married and your spouse is filing with you. Fill in 0 below.
CJ You are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
you or your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
list additional adjustments on a separate page.

If this adjustment does not apply, enter 0 below.

 

 

 

 

$ 0.00
$ 0.00
+5 0.00
ee
Tota | S—— BO Jere 0.00
poner
14. Your current monthly income. Subtract the total in line 13 from line 12. i $_5, 858. 00 |

 

 

Official Form 122C~1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 2

 

 
.

Debtor 1 Angela Fatima Case number (tt mown_19-
First Name Middl

Leftwich 25156
™_ “Case 19-25156 Doci2 Filed 11/27/19 Page 3 of 4

16. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

 

 

 

 

 

18a. Copy line 14 here > $ _5,858.00_
Multiply line 15a by 12 (the number of months in a year). x 12
15b. The result is your current monthly income for the year for this part of the form. $ 70,296.00
16. Calculate the median family i that applies to you. Follow these steps:
46a. Fill in the state in which you live. MD
16b. Fill in the number of people in your household. 3
16c. Fill in the median family income for your state and size of h hold. ¢ 104,390.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.
17. How do the lines compare?

1Ta. Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
17 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-—2).

17b. | Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
11 U.S.C. § 1325(b)}(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C—2).
On line 39 of that form, copy your current monthly income from line 14 above.

a Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 

18. Copy your total average monthly income from line 11. $ 5,858.00

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
the amount from line 13.

 

19a. If the marital adjustment does not apply, fill in 0 on line 19a. $ 0.00
pom
19b. Subtract line 19a from line 18. ' $ 5,858.00 i

20. Calculate your current monthly income for the year. Follow these steps:

20a. Copy line 19b..

 

 

$__5,858.00
Muhiply by 12 (the number of months in a year). x 12
20b. The result is your current monthly income for the year for this part of the form. $ 70,296.00

 

 

 

20c. Copy the median family income for your state and size of household from lim 166...........-scccsscsssssssescssssessssssssseseessssnsneseseseesoce $ 104,390.00

21. How do the lines compare?

Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, chack box 3,
The commitment period is 3 years. Go to Part 4.

| Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
check box 4, The commitment period is 5 years. Go to Part 4.

 

 

Official Form 122C—1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3

 

 
 

 

 

 

 

Debtor 4 Angela Fatima Leftwich Case number (7 mown_19-25156
ame Lost :
, —oo ‘ase 19-25156 Doc12 Filed 11/27/19 Page 4of4
Sign Below
By signing herg, under penalty of perjury | declare that the information on this and in any attachments is true and correct.
i x A v é x
‘Signat of Deblor 1 Signature of Debtor 2
| [2913619
i Date | / i) b I Date
MM/DD /YYYY MM/ DD /YYYY
If you checked 17a, do NOT fill out or file Form 122C-2.
If you checked 17b, fill out Form 122C—2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.

 

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Caiculation of Commitment Period page 4

 

 
